Title: From John Adams to François Adriaan Van der Kemp, 22 February 1815
From: Adams, John
To: Van der Kemp, François Adriaan



My dear Friend
Quincy Feb. 22. 1815

Alexander Hill Everett Esquire, a Genteman of the Bar in Boston, who had his Law Education in the Office of my son John Quincy Adams: and accompanied him to Russia, five or Six years ago, and afterwards travelled, in various parts of Europe, is to be Secretary of Legation to our Embassy to Holland. He is elder Brother to the Reverend Mr Edward Everett, and as great a schollar. He wishes me to request of you the Priviledge of conveying your Dispatches to your Friends, and the honour of your Introduction to your Litterary Correspondents. Whatever you inclose to me Shall be conveyed to him.
I congratulate you upon the Peace. The Canon and the Bells have been enough to distract me, all day yesterday, and to day they will be louder Still. I am honoured with an Invitation to Boston to unite with the Great Men of our Massachusetts Land in Actions de Grace in Te Deums: but I cannot go. The horrid Road, the dubious Weather and above all tottering Limbs and four Score years, forbid the Marches and countermarches of ceremonious Processions, and frozen blood; cannot Sit an hour, or two, in a cold Stone Chappel, to hear prayers and Praises however fervent and pathetic discourse however  elegant or Sublime.
Though I have nothing to do, I was never busier, So that I cannot answer your Letter, gloomy but charming of Dec. 17.
John Adams